DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the non-provisional application filed on 06/19/2022.  Claims 1-38 are pending.  Claims 1, 18, and 31 are independent. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 and 14-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherok et al. (US Pub. No.: 2010/0049222) in view of Trabucco et al. (US Pub. No.: 2013/0317623).
Regarding claim 1, Cherok discloses an implantable prosthetic repair fabric, comprising: a biologically compatible, implantable dual bar warp knit mesh (10, Figs. 1-2B) produced according to a first bar pattern chain of 4/2 4/6 4/2 6/8 6/4 6/8 and a second bar pattern chain of 6/8 2/0 6/8 4/2 58/10 4/2 (Para. [0023]), the mesh is knitted of a first monofilament (12, Fig. 1 and Paras. [0016] and [0031]) having a first diameter and a second monofilament (16, Fig. 1 and Paras. [0016] and [0031]) having a second diameter, the first monofilament being knitted according to the first bar pattern chain and the second monofilament being knitted according to the second bar pattern chain (Paras. [0023], [0016] and [0031]).  Cherok further discloses that the monofilaments can have any suitable diameter for forming the desired fabric/mesh for a desired application (Paras. [0029] and [0031]).  However, Cherok does not specifically disclose that the second diameter of the second monofilament is greater than the first diameter of the first monofilament.
Trabucco teaches, in the same field of endeavor (surgical mesh), a mesh comprising: monofilaments of different diameters such that a second diameter of a second monofilament is greater than a first diameter of a first monofilament (Para. [0043]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the mesh of Cherok to include that the second diameter of the second monofilament is greater than the first diameter of the first monofilament as taught by Trabucco in order to obtain the advantage of forming the desired mesh for the specific medical use/application (Trabucco, Para. [0043]).
Regarding claim 2, Cherok discloses that the first and second monofilaments include polypropylene monofilament (Paras. [0016] and [0031]).
Regarding claims 3 and 4, Cherok discloses that the first monofilament and second monofilaments c has a diameter of approximately 0.0048 inches (Para. [0029]) and that the filaments can have any suitable diameter for forming the desired fabric/mesh for a desired application (Paras. [0029] and [0031]).  Trabucco further teaches that the diameter of the filaments can be between 60 microns (0.0024 inch) and 180 microns (0.0071 inch).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the diameter of the second filament to be approximately 0.0063 to 0.0075, and specifically approximately 0.0075 (such as 0.0071 inch)as by Trabucco, since it has been held that where the general conditions of a claimed are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Regarding claim 5, Cherok discloses that the first monofilament and second monofilaments have a denier of about 90-100 (Para. [0031]).  One of ordinary skill in the art would know that denier refers to a unit of measure for the linear mass density of fiber/filaments (grams per 9000 meter of yarn), such that the diameter of the filament would affect the denier filament.  Cherok further teaches that the filaments can have any suitable diameter for forming the desired fabric/mesh for a desired application (Paras. [0029] and [0031]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the denier of the second monofilament of Cherok in view of Trabucco to 240+/-20 by modifying (such as by increasing) the diameter of the second monofilament for forming the desired fabric/mesh for a desired application.  The denier of the monofilament is a result effective variable since varying the diameter of the monofilament affects/changes the denier of the monofilament.
Regarding claims 6 and 7, Cherok discloses that the first and second monofilaments have a tenacity of approximately 6.0 to 8.6 grams per denier (Para. 0031]), which includes 6.2 grams per denier.
Regarding claim 8, Cherok discloses that the mesh has a knit construction that includes approximately 34 to 36 courses per inch and approximately 12 to 17 wales per inch (Para. [0023]).
Regarding claim 9, Cherok discloses that the mesh has a weight per unit area of 0.022 to 0.032 grams per square inch and can have any thickness or weight per unit area that is suitable for a  desired application (Para. [0030]).  However, Cherok does not specifically disclose that the mesh has a weight per unit area of approximately 0.0661 to 0.0690 grams per square inch.   Cherok further discloses a mesh (Barb Mesh, Table 1) has a weight per unit area of 0.068 grams per square inch.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the mesh of Cherok in view of Trabucco to have a weight per unit area of approximately 0.0661 to 0.0690 grams per square inch, such as 0.068 grams per square inch, since it has been held that where the general conditions of a claimed are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Regarding claim 10, Cherok discloses that the mesh has a thickness of approximately 0.022 inches (Para. [0030]).
Regarding claims 14-15, Cherok further discloses another mesh (Barb Mesh, Table 1) having a suture pullout strength of 9 lbs to 11 lbs, more specifically and approximately 10.2 lbs (such as 9.14lbs -14.29 which includes 10 lbs or 10.2 lbs), in the machine direction, and 7.5 lbs and 9.5 lbs, more specifically approximately 8.5 lbs (such as 6.87 lbs to 9.73 lbs which includes 7.97 lbs or 8.5 lbs) in the cross direction. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the mesh of Cherok in view of Trabucco to having a suture pullout strength of 9 lbs to 11 lbs, more specifically and approximately 10.2 lbs, in the machine direction, and 7.5 lbs and 9.5 lbs, more specifically approximately 8.5 lbs in the cross direction as taught in another mesh (Barb Mesh) taught in Cherok, since it has been held that where the general conditions of a claimed are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Regarding claims 16-17, Cherok further discloses the mesh has a tensile strength of 11.8 lbs to 16.8 lbs in the machine direction and 34.2 lbs to 47.2 lbs in 30the cross direction (Table 1); wherein the mesh has a tensile strength of approximately 14.3 lbs in the machine direction and approximately 40.7 lbs in the cross direction (Table 1).
Regarding claim 18, Cherok discloses an implantable prosthetic repair fabric, comprising: a knit mesh (10, Figs. 1-2B) that includes a plurality of generally polygonal shaped primary pores (14, Fig. 1) defined by knitted strands of first filaments (12, Fig. 1) having a first diameter; and a pair of individual second filaments (16, Fig. 1) that extend across each primary pore to define a plurality of secondary pores (18/20, Fig. 1) within each primary pore, each of the pair of individual second 10filaments extending substantially parallel to one another (Fig. 1 and Para. [0020]), each of the second filaments having a second diameter (Fig. 1).  Cherok further discloses that the filaments can have different configuration and/or properties for forming the fabric/mesh (Para. [0031]).  However, Cherok does not disclose that the second diameter of the second filaments is greater than the first diameter of the first filaments.
Trabucco teaches, in the same field of endeavor (surgical mesh), a mesh comprising: filaments of different diameters such that a second diameter of second filaments is greater than a first diameter of a first filament (Para. [0043]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the mesh of Cherok to include that the second diameter of the second filaments is greater than the first diameter of the first filament as taught by Trabucco in order to obtain the advantage of forming the desired mesh for the specific medical use/application (Trabucco, Para. [0043]).
Regarding claim 19, Cherok discloses that each primary pore has an area of approximately 0.0103 square inches (Para. [0018]).
Regarding claim 20, Cherok discloses that the primary pores are generally hexagonal shaped (Fig. 1 and Para. [0017]).
Regarding claims 21, Cherok discloses that the mesh 20is formed of knitted first and second monofilaments (Paras. [0016] and [0031]).
Regarding claim 22, Cherok discloses that the first and second monofilaments include polypropylene monofilament (Paras. [0016] and [0031]).
Regarding claims 23 and 24, Cherok discloses that the first monofilament and second monofilaments has a diameter of approximately 0.0048 inches (Para. [0029]) and that the filaments can have any suitable diameter for forming the desired fabric/mesh for a desired application (Paras. [0029] and [0031]).  Trabucco further teaches that the diameter of the filaments can be between 60 microns (0.0024 inch) and 180 microns (0.0071 inch).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the diameter of the second filament to be approximately 0.0063 to 0.0075, and specifically approximately 0.0075 (such as 0.0071 inch)as by Trabucco, since it has been held that where the general conditions of a claimed are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Regarding claim 25, Cherok discloses that the first monofilament and second monofilaments have a denier of about 90-100 (Para. [0031]).  One of ordinary skill in the art would know that denier refers to a unit of measure for the linear mass density of fiber/filaments (grams per 9000 meter of yarn), such that the diameter of the filament would affect the denier filament.  Cherok further teaches that the filaments can have any suitable diameter for forming the desired fabric/mesh for a desired application (Paras. [0029] and [0031]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the denier of the second monofilament of Cherok in view of Trabucco to 240+/-20 by modifying (such as by increasing) the diameter of the second monofilament for forming the desired fabric/mesh for a desired application.  The denier of the monofilament is a result effective variable since varying the diameter of the monofilament affects/changes the denier of the monofilament.
Regarding claims 26 and 27, Cherok discloses that the first and second monofilaments have a tenacity of approximately 6.0 to 8.6 grams per denier (Para. 0031]), which includes 6.2 grams per denier.
Regarding claim 28, Cherok discloses that the mesh has a knit construction that includes approximately 34 to 36 courses per inch and approximately 12 to 17 wales per inch (Para. [0023]).
Regarding claim 29, Cherok discloses that the mesh has a weight per unit area of 0.022 to 0.032 grams per square inch and can have any thickness or weight per unit area that is suitable for a  desired application (Para. [0030]).  However, Cherok does not specifically disclose that the mesh has a weight per unit area of approximately 0.0661 to 0.0690 grams per square inch.   Cherok further discloses a mesh (Barb Mesh, Table 1) has a weight per unit area of 0.068 grams per square inch.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the mesh of Cherok in view of Trabucco to have a weight per unit area of approximately 0.0661 to 0.0690 grams per square inch, such as 0.068 grams per square inch, since it has been held that where the general conditions of a claimed are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Regarding claim 30, Cherok discloses that the mesh has a thickness of approximately 0.022 inches (Para. [0030]).
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherok et al. (US Pub. No.: 2010/0049222) in view of Trabucco et al. (US Pub. No.: 2013/0317623) as applied to claim 1 above, and further in view of Capuzziello et al. (US Pub. No.: 2011/0288568).
Regarding claims 11-13, Cherok in view of Trabucco discloses all the limitations of claim 1 as taught above.  However, neither Cherok nor Trabucco discloses that the mesh has a ball burst strength of, 35 lbs to 42.4 lbs, specifically 36 lbs to 40 lbs, and more specifically 36 lbs  to 39 lbs.
Capuzziello teaches, in the same field of endeavor (surgical mesh), a mesh having a ball burst strength of 39 lbs (Para. [0071] and Table 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the mesh of Cherok in view of Trabucco to have a ball burst strength of 35 lbs to 42.4 lbs, specifically 36 lbs to 40 lbs, and more specifically 36 lbs  to 39 lbs, such as 39 lbs as taught by Capuzziello since it has been held that where the general conditions of a claimed are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Claim(s) 31-34 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherok et al. (US Pub. No.: 2010/0049222) in view of Capuzziello et al. (US Pub. No.: 2011/0288568).
Regarding claims 31-34, Cherok discloses an implantable prosthetic repair fabric, comprising: a biologically compatible, implantable dual bar warp knit mesh (10, Figs. 1-2B) produced according to a first bar pattern chain of 4/2 4/6 4/2 6/8 6/4 6/8 and a second bar pattern chain of 6/8 2/0 6/8 4/2 58/10 4/2 (Para. [0023]); and a tensile strength of 11.8 lbs to 16.8 lbs in the machine direction and 34.2 lbs to 47.2 lbs in 30the cross direction (Table 1); wherein the mesh has a tensile strength of approximately 14.3 lbs in the machine direction and approximately 40.7 lbs in the cross direction (Table 1)..  Cherok further discloses that the monofilaments can have any suitable diameter for forming the desired fabric/mesh for a desired application (Paras. [0029] and [0031]).  However, Cherok does not specifically disclose that the mesh has a ball burst strength of 35 lbs to 42.4 lbs, more specifically, 36 lbs to 39 lbs; and a suture pullout strength of 259 lbs to 11 lbs, more specifically 10.2 lbs, in the machine direction and 7.5 lbs to 9.5 lbs, more specifically 8.5 lbs, in the cross direction.
Capuzziello teaches, in the same field of endeavor (surgical mesh), a mesh having a ball burst strength of 39 lbs (Para. [0071] and Table 4).  Cherok further discloses another mesh (Barb Mesh, Table 1) having a suture pullout strength of 9 lbs to 11 lbs, more specifically and approximately 10.2 lbs (such as 9.14lbs -14.29 which includes 10 lbs or 10.2 lbs), in the machine direction, and 7.5 lbs and 9.5 lbs, more specifically approximately 8.5 lbs (such as 6.87 lbs to 9.73 lbs which includes 7.97 lbs or 8.5 lbs) in the cross direction. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the mesh of Cherok to have a ball burst strength of 35 lbs to 42.4 lbs, specifically 36 lbs  to 39 lbs, such as 39 lbs as taught by Capuzziello and a suture pullout strength of 9 lbs to 11 lbs, more specifically and approximately 10.2 lbs, in the machine direction, and 7.5 lbs and 9.5 lbs, more specifically approximately 8.5 lbs in the cross direction as taught in another mesh (Barb Mesh) taught in Cherok since it has been held that where the general conditions of a claimed are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Regarding claim 36, Cherok discloses that the mesh has a knit construction that includes approximately 34 to 36 courses per inch and approximately 12 to 17 wales per inch (Para. [0023]).
Regarding claim 37, Cherok discloses that the mesh has a weight per unit area of 0.022 to 0.032 grams per square inch and can have any thickness or weight per unit area that is suitable for a  desired application (Para. [0030]).  However, Cherok does not specifically disclose that the mesh has a weight per unit area of approximately 0.0661 to 0.0690 grams per square inch.   Cherok further discloses a mesh (Barb Mesh, Table 1) has a weight per unit area of 0.068 grams per square inch.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the mesh of Cherok in view of Capuzziello to have a weight per unit area of approximately 0.0661 to 0.0690 grams per square inch, such as 0.068 grams per square inch, since it has been held that where the general conditions of a claimed are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Regarding claim 38, Cherok discloses that the mesh has a thickness of approximately 0.022 inches (Para. [0030]).
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherok et al. (US Pub. No.: 2010/0049222) in view of Capuzziello et al. (US Pub. No.: 2011/0288568) as applied to claim 31 above, and further in view of Trabucco et al. (US Pub. No.: 2013/0317623).
Regarding claim 35, Cherok in view of Capuzziello discloses substantially all the limitations of the claims as taught above. Cherok further discloses that the mesh is knitted of a first monofilament (12, Fig. 1 and Paras. [0016] and [0031]) having a first diameter and a second monofilament (16, Fig. 1 and Paras. [0016] and [0031]) having a second diameter, the first monofilament being knitted according to the first bar pattern chain and the second monofilament being knitted according to the second bar pattern chain (Paras. [0023], [0016] and [0031]).  However, neither Cherok nor Capuzziello discloses that the second diameter of the second monofilament is greater than the first diameter of the first monofilament.
Trabucco teaches, in the same field of endeavor (surgical mesh), a mesh comprising: monofilaments of different diameters such that a second diameter of a second monofilament is greater than a first diameter of a first monofilament (Para. [0043]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the mesh of Cherok in view of Capuzziello to include that the second diameter of the second monofilament is greater than the first diameter of the first monofilament as taught by Trabucco in order to obtain the advantage of forming the desired mesh for the specific medical use/application (Trabucco, Para. [0043]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090275974 A1	Marchand; Philippe et al. discloses a surgical implant formed of filaments having different sizes.
US 8956394 B1	McDonnell; Christopher a surgical implant formed of filaments have different diameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771